
	
		I
		111th CONGRESS
		1st Session
		H. R. 2601
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Hinchey (for
			 himself, Mr. Adler of New Jersey,
			 Mr. Altmire,
			 Mr. Andrews,
			 Mr. Bishop of New York,
			 Mr. Gallegly,
			 Mr. Kildee,
			 Mrs. Lowey,
			 Mr. Massa,
			 Mr. McGovern,
			 Mr. Nye, Mr. Rodriguez, and Ms. Shea-Porter) introduced the following bill;
			 which was referred to the Committee on
			 Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  $1,000 refundable credit for individuals who are bona fide volunteer members of
		  volunteer firefighting and emergency medical service
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Emergency Responders
			 Volunteer Efforts Act of 2009 or the SERVE Act of 2009.
		2.Refundable credit
			 for bona fide volunteer members of volunteer emergency response
			 organizations
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
				
					36B.Bona fide
				volunteer members of volunteer emergency response organizations
						(a)In
				generalIn the case of an
				individual who at any time during the taxable year is a bona fide volunteer
				member of a qualified volunteer emergency response organization, there shall be
				allowed as a credit against the tax imposed by this subtitle the amount of
				$1,000.
						(b)DefinitionsFor
				purposes of this section—
							(1)Bona fide
				volunteer member of a qualified volunteer emergency response
				organization
								(A)In
				generalAn individual shall
				be treated as a bona fide volunteer of a qualified volunteer emergency response
				organization for purposes of this section if—
									(i)the only
				compensation received by such individual for performing qualified services is
				in the form of—
										(I)reimbursement for
				(or a reasonable allowance for) reasonable expenses incurred in the performance
				of such services, or
										(II)reasonable
				benefits (including length of service awards), and nominal fees for such
				services, customarily paid by eligible employers in connection with the
				performance of such services by volunteers, and
										(ii)the aggregate
				amount of such compensation for the taxable year for providing qualified
				services does not exceed an amount equal to the annual limitation.
									(B)Annual
				limitationFor purposes of subparagraph (A), the annual
				limitation is an amount equal to the product of—
									(i)the minimum wage
				in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)) on the first day of the calendar year beginning in the
				taxable year, multiplied by
									(ii)2,080
				hours.
									(C)Service
				limitationAn individual shall be treated as a bona fide
				volunteer described in subparagraph (A) for a taxable year only if such
				individual has served as a volunteer performing qualified services for more
				than 6 months in such taxable year and provided more than 40 hours of such
				service.
								(D)Training and
				certification requirementsAn
				individual shall not be treated as a bona fide volunteer described in
				subparagraph (A) for any period for which the individual fails to meet all
				applicable training and certification requirements of the qualified volunteer
				emergency response organization for which such individual volunteers.
								(E)Coordination
				with exclusionAmounts excluded from gross income under section
				139B shall not be taken into account for purposes of subparagraph (A).
								(2)Qualified
				servicesFor purposes of this paragraph, the term qualified
				services means fire fighting and prevention services, emergency medical
				services, and ambulance services.
							(3)Qualified
				volunteer emergency response organizationThe term
				qualified volunteer emergency response organization has the
				meaning given such term by section
				139B(c)(3).
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after section 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36A the following new item:
					
						
							Sec. 36B. Bona fide volunteer members of volunteer emergency
				response
				organizations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
